Citation Nr: 0019954	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  90-44 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for depression, 
secondary to a spine disorder.  

5.  Whether new and material evidence has been received 
sufficient to reopen the claim for a gastro-intestinal 
disorder.

6. Entitlement to service connection for peptic ulcer 
disease.

7.  Entitlement to service connection for a gastro-intestinal 
disorder.  

8.  Entitlement to service connection for an eye condition 
(residuals of a cornea abrasion). 

9.  Entitlement to service connection for conjunctivitis, to 
include allergic conjunctivitis.  

10.  Entitlement to service connection for sinusitis.  

11.  Entitlement to service connection for allergic rhinitis.  

12.  Entitlement to service connection for nicotine 
dependence.  

13.  Entitlement to service connection for hypertension, 
secondary to a nicotine dependence disorder.  

14.  Entitlement to service connection for shingles.  

15.  Entitlement to an increased evaluation for disability 
characterized as a post-operative hemorrhoid disability.

16.  Entitlement to a total disability evaluation based on 
individual unemployability, based on service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	James Stanley, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant and I. D.



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The appellant served on numerous periods of active duty and 
active duty for training as a member of the Arkansas National 
Guard from August 1969 to October 1983.

This case comes before the Board from decisions rendered by 
the Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Specifically, claims 
for service connection for an eye condition, a conjunctivitis 
condition and a shingles condition were denied in a November 
1989 rating decision (RD), and were subsequently remanded by 
the Board in April 1991; a claim that new and material 
evidence had been received sufficient to reopen a claim for a 
cervical spine disability was denied in a March 1994 RD; the 
claim that new and material evidence had been received 
sufficient to reopen a gastrointestinal disorder, to include 
duodenitis, peptic ulcer disease, gastritis and 
gastroenteritis was denied in February 1995; as was the claim 
of an increased schedular evaluation for a hemorrhoid 
disorder, and the claims for service connection for sinusitis 
and for a TDIU; the claim for service connection for allergic 
rhinitis was denied in a June 1997 rating action; and the 
claims for service connection for depression, on a secondary 
basis due to a spine disorder; for a nicotine dependence 
disorder; for hypertension, on a secondary basis due to 
nicotine dependence; and for a lumbar spine condition were 
all denied in a December 1998 RD.  

Regional office hearings were held in September 1977, April 
1978, April 1990, April 1993, March 1994, May 1997 and in 
April 1999.  A hearing was held before the undersigned Member 
of the Board, sitting in Little Rock, Arkansas, in October 
1999.  

The issues of entitlement to service connection for a 
shingles disorder, entitlement to an increased evaluation for 
a status post operative hemorrhoid disability, and for 
entitlement to a TDIU are addressed in the remand portion of 
the opinion.  


FINDINGS OF FACT

1.  Evidence of a nexus between service and a current 
cervical spine disorder has been received since the RO's 
March 1994 decision.  As a current diagnosis of a nexus was 
not previously of record, this evidence must be considered in 
order to fairly decide the merits of the claim.

2.  A cervical spine disorder pre-existed the veteran's 
entrance into active service, and the presumption of 
soundness is rebutted.

3.  The veteran's cervical spine disorder did not increase in 
severity during his period of active service.

4.  A back disorder manifested subsequent to active service 
is not shown to be related to that service.  

5.  A depressive disorder, if extant, is not shown to be 
related to a service-connected disability.  

6.  Evidence of a nexus between service and current peptic 
ulcer disease [PUD] has been received since the RO's December 
1992 decision.  As a current diagnosis of a nexus was not 
previously of record, this evidence must be considered in 
order to fairly decide the merits of the claim.

7.  PUD manifested subsequent to service is not shown to be 
related to active service by probative medical evidence.  

8.  Gastrointestinal disorders, other than PUD, manifested 
subsequent to active service is not shown to be related to 
that service.  

9.  An eye condition (residuals of cornea abrasion) is not 
shown.  

10.  A current chronic conjunctivitis disorder, if extant, is 
not shown to be related to service.  

11.  A sinusitis disorder is not shown.  

12.  An allergic rhinitis disorder manifested subsequent to 
active service, if extant, is not shown to be related to that 
service.

13.  Nicotine dependence that is proximately due to inservice 
tobacco use is not shown.

14.  The presence of hypertension attributed to service or 
inservice tobacco use is not shown.

15.  None of the appeals involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a cervical spine disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  A pre-existing cervical spine disorder was not aggravated 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
1111, 1137, 1153, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1999).

3.  A claim for a back disorder is not well grounded, and is 
accordingly denied. 38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
depression on a secondary basis lacks legal merit or 
entitlement under the law, Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), and is denied.

5.  As new and material evidence has been received, the claim 
for service connection for a gastrointestinal disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

6.  Peptic ulcer disease [PUD] was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999). 

7. A claim for a gastro-intestinal disorder other than PUD is 
not well grounded, and is accordingly denied.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

8.  A claim for an eye condition is not well grounded, and is 
accordingly denied. 38 U.S.C.A. § 5107(a) (West 1991).

9.  A claim for a conjunctivitis disorder is not well 
grounded, and is accordingly denied.  38 U.S.C.A. § 5107(a) 
(West 1991).

10.  A claim for a sinusitis is not well grounded, and is 
accordingly denied.  38 U.S.C.A. § 5107(a) (West 1991).

11.  A claim for an allergic rhinitis disorder is not well 
grounded, and is accordingly denied.  38 U.S.C.A. § 5107(a) 
(West 1991).

12.  Nicotine dependence was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999); Davis v. West, 13 Vet.App. 178 
(1999); VAOPGCPREC 19-97, 2-93.  

13.  The claim of entitlement to service connection for 
hypertension on a secondary basis lacks legal merit or 
entitlement under the law, Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), and is denied. 

14.  An independent medical expert's opinion is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).

Further, active military service includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  

Also, disability that is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In addition, with respect to whether new and material 
evidence has been received, governing statutory and 
regulatory provisions stipulate that a decision of the Board 
is final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 20.1100 (1999); see also 
38 U.S.C.A. § 7104(b) (West 1991).  In addition, a claimant 
has one year from the date of notice of an adverse RO rating 
decision in which to indicate disagreement therewith; 
otherwise, that decision is also final and subject to the 
provisions above.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. 
§ 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Finally, we note that the appellant has repeatedly submitted 
copies of 38 C.F.R. § 3.328, the provision that pertains to 
the applicability of independent medical opinion requests, 
occasionally with copies of examinations that have already 
been conducted, and occasionally with additional argument.  
However, it is not clear which particular claims he contends 
warrant an independent medical examination.  In any event, we 
determine that none of the appeals involve a question of 
medical complexity or controversy.   


I.  Whether new and material evidence has been received 
sufficient to reopen the claim for a cervical spine disorder.

The appellant contends that new and material evidence has 
been received, so that a claim of service connection for a 
cervical spine disorder should be reopened.  The appellant 
initially contended that he manifested residuals of a 
cervical spine injury from a motor vehicle accident that 
occurred on active duty, and also subsequently contended that 
he aggravated this initial condition while unloading bricks 
during active duty for training (ADT).  

The claim for service connection for a cervical spine 
disorder was first finally denied in a November 1979 Board 
decision.  That decision concluded that residuals of a 
fracture of the cervical spine were not incurred in or 
aggravated by the appellant's active duty for training.  The 
Board found that:  (1) the veteran sustained a fracture of 
the cervical spine in November 1975 (not during ADT), 
(2) electromyographic studies on April 14, 1976 showed some 
very early mild partial denervation of the "C8" nerve root, 
(3) the appellant had a period of active duty for training 
from April 16, to August 1, 1976, (4) he was assigned to load 
bricks on April 21, 1976, after which he complained of neck 
pains and headaches, and that (5) nerve conduction and 
electromyographic studies performed at a service department 
medical center in May 1976 were within normal limits.   

Rating decisions dated November 1979 and November 1983 found 
that no new and material evidence had been presented to 
reopen the claim.  A rating action dated December 1992 again 
denied the claim.  The RO accepted the appellant's testimony 
at his April 1993 hearing as a Notice of Disagreement (NOD), 
and included this issue in the Supplemental Statement of the 
Case (SSOC) dated December 1993.  However, our review of the 
record does not show that a Substantive Appeal was filed with 
respect to this claim.  In fact, the RO determined that an 
appeal was not timely filed in a February 1995 rating action.  
However, prior to that determination, it appears that the RO 
again adjudicated a separate new and material evidence claim 
in a May 1994 decision.  The appellant submitted an NOD in 
September 1994, and a March 1999 SSOC once again included 
this issue on appeal.  The appeal was perfected in the 
transcript of the April 1999 hearing.  

Thus, this issue that is before the Board is whether new and 
material evidence has been submitted since the RO's December 
1992 rating decision (RD).  The question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  See Evans v. Brown, 9 
Vet. App. 273, 284 (1996).

A letter addressed to the appellant's attorney and dated May 
1997 shows that an opinion was given with respect to the 
appellant's cervical spine injuries and his service.  That 
letter shows that the appellant and his medical records were 
examined by a G.E., M.D., in March 1997.  The examiner noted 
"It is unrealistic to say that the trauma of his pre-
enlistment motor vehicle accident [MVA] in 1975 was confined 
solely to the C-2 area of his spine."  In addition, the 
examiner found that the spine was stressed again while on 
active duty in 1976, that the stress was related to unloading 
a truck, and that studies showed partial denervation of C8 on 
the left.  The examiner also noted that the appellant fell in 
1979, with "lower back pain ever since.  It is a reasonable 
medical certainty that the trauma of a fracture at C2 and the 
separate trauma of unloading a truck and a fall have resulted 
in a cumulative trauma disorder of the spine... ."  The 
examiner concluded that the second trauma of the spine that 
occurred in military service added to the residuals of the 
first causing a new diagnosis of degenerative disc disease 
with residual denervation at C-8.  "His degenerative disc 
disease and C-8 problems are the results of a military 
aggravation of a condition pr[e-e]existing his enlistment."

This evidence is new, in that it was not associated with the 
claims folder prior to December 1992, and it is new, in that 
it presents new information, an apparent link between active 
service and a current disability.  Thus, it is also material 
as it is "so significant that it must be considered in order 
to fairly decide the merits of the claim, by itself or in 
connection with evidence previously assembled".  38 C.F.R. 
§ 3.156 (1999).  

We also determine that the claim is now well grounded, as the 
new evidence is offered to show a link between the 
appellant's active service and a current disability.  Thus, 
we find that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), that is, this claim is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which are not already sought 
by VA or associated with his claims folder, are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), with regard to 
this claim has been satisfied.

We now turn to the third step in evaluating a claim to 
reopen, that is, evaluating the merits of the claim, and 
determine that the preponderance of the evidence is against 
the claim that a cervical spine disorder is related to the 
veteran's period of active duty training from April 16 to 
August 1, 1976, or any other period of active duty for 
training.  

The evidence concerning the veteran's neck or cervical spine 
disability is quite extensive, as a claim was first 
adjudicated in 1977.  Consequently, the evidence now 
pertaining to the veteran's neck condition spans over 20 
years.  

As a preliminary matter we note that the veteran had numerous 
periods of active duty for training from 1969 to 1983.  His 
active duty period in 1976 was from April 16 to August 1, 
1976.    

The report of an October 1971 medical examination shows that 
the veteran was clinically evaluated as normal in all 
relevant aspects.  

Records dated November 1975 show that the veteran was an 
employee at Camp Robinson and that he was involved in a motor 
vehicle accident, that he was assessed with a fracture of C2, 
stable.  Records dated January 1976 show that he was released 
to return to work in February 1976.  

A report of electromyography studies dated April 14, 1976, 
(received by VA in September 1979) show an impression of 
normal nerve conduction study of the left median nerve 
including the outlet segment, and studies that showed 
irritation, some very early or mild partial denervation of 
the C8 nerve root, primarily on the left side.  

The record shows that the appellant was assigned to load 
bricks on April 21, 1976, after which he complained of neck 
pains and headaches.

An April 22, 1976 record shows that he was assessed with 
questionable neck compression.  An April 28, 1976 record 
shows that the veteran had developed some radiculopathy about 
the left arm since his auto accident.  The examination report 
showed that the flexion and extension of the neck was 
complete, and that the x-ray revealed no evidence of 
instability.  

A record dated May 19, 1976 shows that the EMG and nerve 
conduction studies were normal and that the veteran was to 
return to duty.  A consultation record dated May 24, 1976 
shows that "extensive careful search for abnormalities not 
fruitful.  See no evidence of (C7-T1) radiculopathy[, 
left]." A physical profile, dated May 1976, shows that the 
veteran was not to crawl, stoop, run, jump, march or stand 
for long periods due to a broken neck.  

A record dated June 28, 1976 shows that he complained of 
cervical pain and muscle spasm.  A record dated July 29, 1976 
shows that he was treated for neck pain.  The August 1976 
report of a medical examination shows that the veteran 
alleged an area of numbness in his left hand, that an 
orthopedic examination was unable to be conducted due to pain 
in the posterior cervical region of the neck, and that he was 
assessed with an anxiety state due to 'his accident and job 
situation at present.'  The physician also noted that the 
veteran indicated that he was to be temporarily disqualified 
[from service] pending further study.  The physician then 
found that "after a thorough review of past medical records 
and opinions of consultants to date, and examination on this 
date, I feel that this applicant is qualified for active duty 
in Arkansas National Guard."  That notation is dated August 
23, 1976.  

A report dated August 1976 (received in September 1979), 
shows that electromyography studies were conducted.  The 
examiner listed an impression of normal nerve conduction 
study on the left median and left ulnar nerve including the 
elbow and outlet segment.  The examiner also stated that 
electromyographic studies show mild irritation of the C7 
nerve root on the left side, although it was noted that his 
previous examination there was more evidence of partial 
denervation of C-8.  The examiner noted that although this 
EMG was not as bad as the one done on April 14, 1976, there 
were still abnormalities.  

A record dated August 1976 shows that the veteran reported 
taking codeine and Tylenol #4, which the examiner, M.D.O, 
M.D., stated might cause drowsiness.  

A letter dated October 1976, (received by VA in March 1978), 
shows that the veteran was seen for further neurodiagnostic 
procedures, and that a cervical myelogram was essentially 
normal.  The physician stated that it appeared that the 
veteran would have a "chronic problem with his neck as a 
result of the initial injury."

A November 1976 DA Form 2173, statement of medical 
examination and duty status notes that the veteran 
experienced neck pains after loading bricks on a truck on 
April 21, 1976.  

A July 1977 RD shows that the veteran's claim for residuals 
of a fracture to his cervical spine was denied as the veteran 
was not on active duty on the date of the automobile accident 
on the date in question in November 1975.  

The veteran testified at his personal hearing dated September 
1977 that he manifested burning sensations in his neck after 
loading bricks during active duty for training.  

A September 1977 x-ray report shows that the veteran's 
cervical spine was normal.  The report of a VA examination 
dated September 1977 shows that the veteran complained of 
continuing pain and stated that he aggravated or reinjured 
his neck while unloading bricks at Fort Rucker.  On physical 
examination, it was noted that the veteran had subjective 
tenderness over the left trapezius muscle, and that the range 
of motion in the cervical spine was within normal limits.  
There was no muscle spasm.  The diagnosis was post traumatic 
sequelae, compression fracture, C2.  

A rating decision dated November 1977 denied the veteran's 
claim that his neck condition was aggravated by his active 
duty for training.   

The veteran testified in April 1978 that he returned to Fort 
Rucker for additional active duty training in April 1976.  
The veteran also noted that his neck got stiff, that he had a 
pain that was more of a burning sensation, and that he 
occasionally experienced pain in his arm.  He also noted that 
he could move his neck without pain, and was not receiving 
any treatment.  He also testified that he had no pain in his 
lower back.  

A worker's compensation claim form dated April 1979 (received 
by VA in 1997), shows that the veteran was diagnosed with 
cervical strain and lumbosacral sprain by a J.L., M.D.  

A May 1979 VA hospitalization evaluation of the veteran's 
neck shows that the physician noted that there was subjective 
decreased range of motion in the neck with tenderness and 
complaints of muscle soreness in the lower cervical spine 
area.  The examiner noted that an irregular contraction 
pattern was noted on the electromyogram, "a pattern which is 
seen in psychogenic or hysterical muscle disorders".  The 
assessment was normal EMG and nerve conduction velocities.  

The report of a line of duty investigation is dated November 
1979 and shows that an injury sustained by the veteran on 
April 21, 1976 was incurred in the line of duty.

A Board decision dated November 1979 concluded that residuals 
of a fracture of the cervical spine were not incurred in or 
aggravated by the appellant's active duty for training.  The 
Board found that:  (1) the veteran sustained a fracture of 
the cervical spine in November 1975, (2) electromyographic 
studies on April 14, 1976 showed some very early mild partial 
denervation of the C8 nerve root, (3) the appellant had a 
period of active duty for training from April 16, to August 
1, 1976, (4) he was assigned to load bricks on April 21, 
1976, after which he complained of neck pains and headaches, 
and that (5) nerve conduction and electromyographic studies 
performed at a service department medical center in May 1976 
were within normal limits.   

Evidence dated July 1982 (received by VA in 1997), shows that 
a letter was written by M.O., M.D., indicating that the 
veteran manifested pain in his neck that in effect disabled 
him, as his job required heavy lifting.  

A radiographic report, dated September 1982, shows an 
impression of mild degenerative changes in his spine.  

An insurance company claim form dated November 1982 shows 
that he was diagnosed with cervical disc syndrome.  Another 
form, dated December 1982, shows that the veteran was 
diagnosed with C6 nerve radiculopathy, and that he was unable 
to work from September 29 to October 18, 1982.  

A report completed for the U.S. Department of Labor, dated 
March 1983, indicates that R.J., M.D. diagnosed the veteran 
with DDD, C5-6.  It was noted in the portion of the report 
completed by his supervisor that the employee was injured on 
June 30, 1982, when he was removing a stabilizer bar from a 
helicopter.  The cotter pin in the stabilizer bar reportedly 
caught his shirt and put his "neck and back in a bind."  
The veteran was reportedly an employee of Camp Robinson in 
Little Rock.  

A letter dated May 1983, written by R.J., M.D.,  shows that 
the veteran was in treatment for approximately six months for 
cervical spondylosis without myelopathy.  An additional 
letter dated June 1983 noted the veteran's complaints of left 
arm and hand weakness, and spoke to which activities the 
veteran could and could not perform.  

A medical examination report dated June 25, 1983 shows that 
he was medically unacceptable for Class III flying.  He was 
diagnosed with osteoarthritis in his cervical spine, 
neuropathy in the left upper extremity, chronic lumbosacral 
strain, postural, with osteoarthritis and degenerative disc, 
L4-L5, and L-S joint suspected.  A record dated October 1983 
shows that the veteran had civilian service from August 20, 
1972 to October 20, 1983, and that he was physically 
restricted from performing his job duties as an aircraft 
mechanic foreman.  Additionally, a physical profile dated 
October 1983 shows that the veteran was discharged, effective 
October 5, 1983, because he was unable to meet retention 
standards.  Associated records show that the discharge was a 
result of physical disability disqualification for continued 
active service not as a result of own misconduct.  

Also included are excerpts from an apparent workman's 
compensation claim, dated June 1991 and signed by J.Y., M.D.  
This report shows that the veteran had low back pain, and 
neck pain, radiating pain into the back of thighs.  The 
diagnosis was cervical strain, lumbar strain, and muscle 
spasm.  The report also shows that the appellant had the same 
or similar condition in 1975, and that he suffered a C2 
fracture.  

A Social Security Administration decision dated September 
1992 shows only that the appellant was potentially entitled 
to hospital insurance benefits and that he manifested various 
disorders.  It does not show that any disorder was in any way 
related to his active service.  

The report of a June 1998 VAE shows that the veteran was 
diagnosed with, in pertinent part, degenerative arthritis, 
cervical spine, C5-C7; sacroiliac arthritis or disease, 
right; and hypertrophic degenerative arthritis of facets, L5-
S1 levels, bilateral.  The examiner also stated that a 
neurological consultation was being requested.  

A VA neurology record dated June 1998 reports that a mildly 
abnormal study, suggestive of left S1 radiculopathy.  The 
report of a VA examination dated July 1998 shows an 
impression of chronic neck pain which appears to have been 
present since a cervical spine fracture in November 1975.  
Over the years, this...case has become very complicated and 
there has been evidence at times suggestive of a left upper 
extremity radiculopathy.  However, the examiner also found 
that "At this time, there is no objective evidence on 
examination of a cervical radiculopathy nor of a cervical 
myelopathy.  The examiner also noted that the veteran 
manifested chronic low back pain since an injury in 1979.  
"The examiner is unable to relate this to this [appellant's] 
prior cervical spine injury."  A handwritten notation shows 
that the results of an EMG study revealed left S1 
radiculopathy.  

A private treatment record dated May 1999 shows that the 
appellant's cervical spine range of movement was slightly 
diminished and that x-ray examination revealed spondylosis 
primarily at C5-6 and C6-7 with anterior osteophytes and 
narrowing.  The record also shows that the appellant was 
placed on 800 mgs. Motrin.  

A report of neurology studies performed in August 1999 shows 
that the appellant complained of chronic neck and back pain.  
The examiner also noted that the neurological examination 
performed on July 1998 showed that there was no objective 
evidence of a cervical or lumbar radiculopathy, however, 
because of possible left lower extremity symptoms, an EMG was 
performed, which revealed minimal evidence suggestive of a 
left S1 radiculopathy.  However, the examiner stated that 
"it is my opinion that this is not related to the previous 
neck trauma."  The examiner also noted that although there 
was no clinical evidence of a cervical radiculopathy on 
physical examination, that previous EMG studies had variously 
suggested a left C6, C7 or C8 radiculopathy.  The impressions 
were: (1) no clinical or EMG evidence of left or right 
cervical radiculopathy at this time.  "My opinion of 7/1/98 
remains unchanged, [the appellant] has musculoskeletal neck 
pain with no evidence of cervical radiculopathy or cervical 
myelopathy; and (2) chronic low back pain since an injury in 
1979, with no clinical evidence of lumbosacral radiculopathy 
on 7/1/98, but with minimal EMG evidence of a left S1 
radiculopathy on 8/6/98.  "The examiner is still unable to 
relate this to [the appellant's] history of prior cervical 
spine injury... ."  

The appellant alleges that he re-injured his pre-existing 
cervical spine injury while unloading bricks during a period 
of active duty from April 16 to August 1, 1976.  After a 
careful review of the record, we find that the preponderance 
of the evidence is against the claim for service connection 
of a cervical spine disorder.

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  We note in this regard that the Court has 
held that the appellant's account of a prior condition is an 
inadequate basis upon which to conclude that the condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (emphasis added) (The veteran's statements of a prior 
condition on his claim and appeal forms is an inadequate 
basis upon which the Board can conclude that his condition 
preexisted service, and regulations, standing alone without 
independent medical evidence, do not support findings that a 
condition preexisted service, where the only evidence showing 
that a condition preexisted service was the veteran's oral 
statements).  

Symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period, will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c) (1999).

We make a factual finding that the medical evidence in this 
case clearly establishes that veteran underwent a fracture to 
the cervical spine due to an MVA that occurred in November 
1975, prior to his period of active duty for training from 
April 16, to August 1, 1976.  

Once a finding is made that a disability pre-existed service, 
the analysis turns to whether this disability was aggravated 
by such service.  There is a presumption of aggravation where 
the pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999).  The Board 
notes that the determination of whether the preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283 (1994).  In addition, clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 U.S.C. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306 (1998); Akins v. Derwinski, 
1 Vet.App. 228, 232 (1991) (despite medical diagnosis listing 
glaucoma secondary to pre-existing cataract, without specific 
findings required to establish natural progression of the 
disease, the presumption of service aggravation is not 
rebutted, overruled on other grounds by Routen v. West, 142 
F.3d 1434 (1998)).

We also find, however, that the facts show that there was no 
increase in disability during service, and thus, the 
presumption of aggravation does not apply.  

First, we note that the examiner an author of the May 1997 
letter concluded that the second trauma of the spine that 
occurred in military service added to the residuals of the 
MVA causing "a new diagnosis of degenerative disc disease 
with residual denervation at C-8." (italics added).  
However, we find that this opinion is not as probative as 
medical evidence that shows that no such relationship exists.  

Importantly, although the author of the letter stated that he 
both examined the appellant and his records, we find as a 
matter of fact that this review was not as thorough or 
complete as the VA neurological studies.  Specifically, we 
note that examiner found that the veteran was diagnosed with 
C-8 denervation only after his inservice injury.  This is 
incorrect.  The appellant was diagnosed with "some very 
early mild partial denervation of the C8 nerve root, 
primarily on the left side" in records dated April 14, 1976, 
two days before his period of active duty for training, and 
several days before the injury.  The line of duty 
investigation shows that the appellant was not assigned to 
loan bricks until April 21, 1976, after which he complained 
of neck pains.  Thus, any conclusions based on this 
inaccurate factual premise are not probative. 

Second, we note that the August 1976 EMG report finds that 
there were C7 instead of C8 irregularities, and 
significantly, that although the August 1976 report still 
showed abnormal findings, that the appellant's condition was 
"not as bad" as the April 14, 1976 report reflected.  In 
addition, we find that the May 1976 records showing that his 
EMG of that date was normal, and that an extensive search for 
abnormalities was not fruitful, to be especially probative of 
the issue of whether the April 21 incident produced an 
increase in severity of his neck condition.  We note that the 
examiner conducted a thorough review of the record, and an 
examination of the veteran at that time, and concluded that 
the veteran was fit for active duty in the August 23 
notation.  Thus, an increased in his pre-existing cervical 
spine condition is not shown by the most probative medical 
evidence.  

We also determine that these records, compiled at the time of 
the examinations and studies, are especially probative of the 
veteran's condition at that time.  

Thirdly, we also note that additional records attributed the 
appellant's various neck problems either due to the initial 
MVA in 1975, (October 1976 letter, "chronic problem with 
neck as a result of the initial injury"; September 1977 VAE, 
post-traumatic sequelae, compression fracture, C2;), or other 
injuries that were not sustained during any limited period of 
active duty for training.  Importantly, the March 1983 report 
for the U.S. Department of Labor shows that the appellant was 
injured on the job in June 1982 when a stabilizer bar caught 
his shirt and put his "neck and back in a bind".  

Finally, we note that extensive VA neurological studies were 
conducted in 1998 and 1999.  This most recent evidence shows 
that the appellant currently has "musculoskeletal neck pain 
with no evidence of cervical radiculopathy or cervical 
myelopathy".  

Thus, the medical evidence does not show that the veteran's 
pre-existing cervical spine condition underwent an increase 
in severity during his active duty for training so that 
aggravation could be presumed.  

We note that the appellant has historically been diagnosed 
with a variety of neck complaints, and although he avers that 
there is a relationship between an injury sustained during 
his active duty for training in 1976 and a current 
disability, such a relationship must be shown by medical 
evidence.  In this case, the medical evidence tends to show 
only a proximate cause between pre-existing or intervening 
injuries not related to service.  

Thus, although the 1997 letter may serve to well ground the 
veteran's claim, its probative value is outweighed by the EMG 
records and the substantial 1998 and 1999 neurology 
evaluations.  As no evidence of aggravation is shown, we 
determine that the veteran's pre-existing cervical spine 
disability was not aggravated by his active duty for 
training.  Thus, as the preponderance of the evidence is 
against the claim, it must be denied.  


II.  Entitlement to service connection for a back disorder.

The appellant contends, in essence, that he has a low back 
condition that is related to his active service.  

Clinical notes dated January 1982 show that the veteran was 
seen for complaints of low back pain and hemorrhoids in a 
note identifiable only as dated in 1982.  One journal entry 
notes that he fell two years ago 'on the job.'  

A radiographic report, dated September 1982, shows an 
impression of mild degenerative changes in his spine.  

A report completed for the U.S. Department of Labor, dated 
March 1983, indicates that R.J., M.D. diagnosed the veteran 
with DDD, C5-6.  It was noted in the portion of the report 
completed by his supervisor that the employee was injured on 
June 30, 1982, when he was removing a stabilizer bar from a 
helicopter.  The cotter pin in the stabilizer bar reportedly 
caught his shirt and put his "neck and back in a bind."  
The veteran was reportedly an employee of Camp Robinson in 
Little Rock.  

The appellant's active duty training for 1982 is shown as 
from January 3 to January 10, 1982; March 23, 1982; and from 
May 1, to May 15, 1982.  

A letter dated May 1983, written by R.J., M.D., shows that 
the veteran was in treatment for approximately six months for 
cervical spondylosis without myelopathy.  An additional 
letter dated June 1983 noted the veteran's complaints of left 
arm and hand weakness, and spoke to which activities the 
veteran could and could not perform.  

A medical examination report dated June 25, 1983 shows that 
he was medically unacceptable for Class III flying.  He was 
diagnosed with osteoarthritis in his cervical spine, 
neuropathy in the left upper extremity, chronic lumbosacral 
strain, postural, with osteoarthritis and degenerative disc, 
L4-L5, and L-S joint suspected.  A record dated October 1983 
shows that the veteran had civilian service from August 
20,1972 to October 20, 1983, and that he was physically 
restricted from performing his job duties as an aircraft 
mechanic foreman.  Additionally, a physical profile dated 
October 1983 shows that the veteran was discharged, effective 
October 5, 1983, because he was unable to meet retention 
standards.  Associated records show that the discharge was a 
result of physical disability disqualification for continued 
active service not as a result of own misconduct.  

Also included are excerpts from an apparent workman's 
compensation claim, dated June 1991 and signed by J.Y., M.D.  
This report shows that the veteran had low back pain, and 
neck pain, radiating pain into the back of thighs.  The 
diagnosis was cervical strain, lumbar strain, and muscle 
spasm.  The report also shows that the appellant had the same 
or similar condition in 1975, and that he suffered a C2 
fracture.  

A Social Security Administration decision dated September 
1992 shows only that the appellant was potentially entitled 
to hospital insurance benefits and that he manifested various 
disorders.  It does not show that any disorder was in any way 
related to his active service.  

The report of a June 1998 VAE shows that the veteran was 
diagnosed with, in pertinent part, degenerative arthritis, 
cervical spine, C5-C7; sacroiliac arthritis or disease, 
right; and hypertrophic degenerative arthritis of facets, L5-
S1 levels, bilateral.  The examiner also stated that a 
neurological consultation was being requested.  

In addition, the appellant has been diagnosed with EMG 
evidence of left S1 radiculopathy in August 1998. 

However, a review of the veteran's service medical records 
does not show that he incurred or aggravated a chronic back 
disorder during any period of active duty or active duty for 
training.  The record also does not disclose evidence of a 
nexus between this post service diagnosis of a back condition 
and service.  See 38 C.F.R. § 3.303 (d) (1999).  
Specifically, although the 1997 letter discussed above in the 
cervical spine section speaks the appellant's overall "spine 
condition", interestingly, it notes that the appellant fell 
in 1979, with "lower back pain ever since."  The record 
does not show that the veteran had a period of active duty 
for training in 1979 where he fell, or that he fell during 
any period of active duty for training sustaining a chronic 
disability.  

In addition, although the appellant was diagnosed with 
minimal EMG evidence of left S1 radiculopathy with respect to 
his low back disorder, the examiner specifically stated that 
"The examiner is still unable to relate this to ... the 
history of prior cervical spine injury... ."

Thus, as a relationship between the veteran's active duty for 
training and a current disability is not shown, the claim is 
not well grounded and must accordingly be denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996).  In the case at hand, the 
Board finds that this duty is not triggered.  In particular, 
the Board notes that the appellant has submitted volumes of 
evidence, but has not averred that any evidence exists which 
would established a nexus between any present back disorder 
and active service.  In addition, in this case, the 
supplemental statements of the case advised the veteran of 
the requirements of a well-grounded claim.


III.  Entitlement to service connection for depression, 
secondary to a spine disorder.

We note that the veteran has averred that service connection 
for depression is warranted on a secondary basis due to a 
'spine disorder'.  

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.305 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).

Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

The Court has explained that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

We must point out that a spine disability, either of the 
cervical spine or of the lumbar spine, has not been found to 
be related to service.  Thus, the appellant has not 
established service connection for any spine disability upon 
which secondary service connection can be predicated.  

That is, although the appellant may manifest a depressive 
disorder that is related to a spine disorder, because service 
connection for a spine disorder has not been established, a 
claim for secondary service connection also is not 
established.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.


IV.  Whether new and material evidence has been received 
sufficient to reopen the claim for a gastro-intestinal 
disorder.

The appellant avers that he manifests a variety of 
gastrointestinal disorders that are related to his active 
service.  However, his claim was finally denied in a December 
1992 rating decision.  The RO found that although the 
veteran's service medical record indicated that he complained 
of diarrhea, that it was acute and transitory and a chronic 
disease was not shown.  The RO also noted that acid peptic 
disease and duodenitis were not shown to be incurred or 
aggravated by service.  Thus, the question that is now before 
the Board is whether new and material evidence has been 
submitted sufficient to reopen the claim since December 1992.  

An April 1995 letter addressed to the appellant's 
representative and signed by A.W., M.D., shows that the 
veteran was treated at that office for gastro-intestinal 
problems since 1991.  The examiner also stated that the 
appellant's military medical entrance examination dated 
December 1968 did not reflect a history of gastrointestinal 
problems, but that he "first presented with GI symptoms on 
20th May 1969 while still on active duty".  In addition, the 
examiner stated that the appellant was treated for 
"recurring episodes" of eight different disorders:  
(1) gastric ulcer, (2) duodenitis, (3) diffuse gastritis, 
(4) hematochezia, (5) hemorrhoids, (6) dysphagia secondary to 
his Schatzki's Ring, (7) scattered diverticulosis, and 
(8) colon polyps.

The letter concludes:  "based upon my knowledge of [the 
appellant's] conditions and the information that I have been 
provided, it is to a reasonable degree of medical 
probability, that his current gastrointestinal problems may 
have their etiology while he was in the military service 
during the period 1969-1983.  [The appellant] remains under 
my care for peptic ulcer disease."  

We determine that this information is new, in that is has not 
previously been associated with the claims file.  It is also 
material to the issue of whether a nexus exists between 
service and a current disorder.  

As the claim is now reopened, we must review the evidence in 
its entirety, presuming its credibility, and determine 
whether a well grounded claim is presented.  

In a VA Form 21-526 dated March 1992, the appellant claimed 
service connection for a diarrhea disorder that began in 
August 1977, a gastric ulcer (PUD) disorder, and a duodenitis 
disorder, both of which reportedly began in August 1991.  

The evidence with respect to a gastrointestinal disorder is 
extensive.  Private treatment records dated August 1976, 
August 1977, November 1976, November 1978, December 1981, 
March 1982, and June 1982 show that the appellant was seen 
for complaints of vomiting, nausea, diarrhea and abdominal 
pain.  

A gastric ulcer was shown in a radiographic report dated 
August 1991.  The report of an ultrasound examination dated 
August 1991 reveals a negative abdominal ultrasound.  

Reports dated September 1991 and October 1992 shows a 
diagnoses of a healed gastric ulcer and gastritis.   

The report of a VA medical examination, dated April 1992, 
shows that the veteran was diagnosed with acid peptic 
disease.  A radiographic report of the same date notes a 
clinical history of PUD, but shows an impression of a normal 
upper GI series.  A September 1992 letter from A.W., M.D., 
shows that he was diagnosed with a gastric ulcer "on 
09/04/92", and that he was treated with Zantac.  A report of 
the same date shows that the appellant was diagnosed with 
gastric ulcer, diffuse gastritis, and duodenitis.  

The report of an x-ray examination dated September 1993 shows 
an impression of changes of atrial gastritis without any 
definite ulcerations, and small sliding type of hiatal hernia 
with minimal reflux.  The report of a September VAE also 
shows an impression of acid peptic disease.  A radiographic 
report dated October 1994 shows that a hyperplastic polyp of 
the large bowel was noted.  

The report of an ultrasound examination dated October 1993 
reveals a negative upper abdominal ultrasound. 

The report of an ultrasound examination dated October 1994 
reveals no evidence of acute right upper quadrant or 
retroperitoneal disease.  A radiographic report of the same 
date shows a diagnosis of chronic gastritis, severe, active.  

A June 1995 pathological report shows that material was 
consistent with an ulcer; additional records dated June 1995 
reveal esophagitis and diffuse gastritis.  

An August 1995 letter, again from A.W., M.D., shows that the 
author's opinion regarding the etiology of the appellant's 
gastrointestinal problems while he was in 'the military 
service' is based upon four reasons.  First, the examiner 
noted that the enlistment examination dated December 1968 
shows that the appellant was clinically evaluated as normal 
under the abdomen and viscera.  Second, the examiner stated 
that the appellant first complained of nausea on the 20th of 
May 1969, "approximately six months after his enlistment".  
Third, the medical history of the appellant included 
complaints of abdominal pain "from August 1991 (sic) through 
1982."  Fourth, the examiner stated that it is "well 
established that [PUD] tends to recur... ."  Finally, in 
conclusion, the examiner stated that the instance of nausea 
in May 1969 is consistent with a profound symptoms of PUD, 
"and thus a point in time as 'the beginning or date of 
onset' is highly rational'."

A radiographic report dated April 1997 again reveals chronic 
active gastritis.  

Finally, a private medical record dated March 1999 reveals 
assessments of Schatzki's ring, esophagitis, and diffuse 
gastritis.  

Gastrointestinal disorder other than PUD

We must point out that there is no nexus between any of the 
current disorders (other than PUD) and any period of active 
duty or active duty for training that the appellant 
performed.  As indicated above, a well-grounded claim must 
consist of competent medical evidence of a nexus between 
service and a current disorder.  

Although the appellant has contended that his various 
gastrointestinal disorders are related to nausea or vomiting 
experienced during a period of active duty training, we must 
point out that where the determinative issue involves medical 
etiology, competent medical evidence is required in order for 
the claim to be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As indicated above, the April 1995 letter from the 
appellant's private physician concludes:  "based upon my 
knowledge of [the appellant's] conditions and the information 
that I have been provided, it is to a reasonable degree of 
medical probability, that his current gastrointestinal 
problems may have their etiology while he was in the military 
service during the period 1969-1983.  [The appellant] remains 
under my care for peptic ulcer disease."

First, although we previously determined that this 
constituted new and material evidence sufficient to reopen 
the appellant's claim, we also determine that although the 
opinion begins discussing a purported nexus between the 
veteran's period of active service from 1969 to 1983 with "a 
reasonable degree of medical probability", it ultimately 
concludes that the appellant's current gastrointestinal 
problems may have their etiology...in service.  Because this 
opinion is speculative, standing alone it would not establish 
a well-grounded claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (speculative medical opinions are not sufficient to 
present a well-grounded claim).  

Second, we also note that the appellant has submitted 
numerous copies of various documents, including copies from 
the Merck manual, medical dictionaries, other medical 
treatises, copies of prescriptions, copies of a photo of his 
personal physician, identifying his practice areas as 
including allergy and immunology, copies of magazine 
articles, including an excerpt from "DAV looks at 
candidates", with portions of the candidates biographies 
highlighted, including a segment noting that President 
Clinton suffers from a gastro-intestinal disorder, copies of 
guidelines for physical profiles, copies of the "Physician's 
Guide for Disability Evaluation Examinations", and multiple 
copies of the Schedule and Code of Federal Regulations 
(C.F.R.).  We also note that it is averred that the holding 
in Wallin v. West applies in this case, and that it is 
contended that these numerous submissions are sufficient to 
well ground a variety of gastrointestinal claims.  

In Wallin, the Court found that in certain specific 
situations, medical treatise evidence may establish the nexus 
element of a well grounded claim, and held that "[a] 
treatise, standing alone, that discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality, is sufficient to well ground a claim."  Wallin v. 
West, 11 Vet App. 509, 513-14 (1998).  A review of the facts 
of Wallin shows that the veteran in that case was diagnosed 
with bacillary dysentery during service, and was claiming 
secondary service connection for ankylosing spondylitis.  The 
Court noted that the veteran was diagnosed with a specific 
type of ankylosing spondylitis which two medical treatises 
linked either to bacillary dysentery or to one of its 
etiological causes (Shingella bacteria).  One of the medical 
texts stated that such a relationship was plausible.  The 
Court also concluded that the "plausible causality" test 
was fact specific, and that such a determination must be 
based on "objective facts."   

In applying this test to the specific facts of this case, we 
determine that Wallin is inapposite and that Sacks v. West 
controls.  The Court held in Sacks that "[a] treatise that 
contains a generic statement regarding a "possible link" 
does not satisfy the nexus element of a well grounded 
claim."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  
That is, an unsubstantiated lay opinion, coupled with a 
generic statement from a medical treatise regarding a 
possible link (e.g., occasional joint pain is an early 
symptom of arthritis), is insufficient to well ground a 
claim.  

We must also point out that most of the evidence cited above, 
including the copies from medical dictionaries, is offered to 
support the appellant's contention that a particular 
diagnosis should have been made, that is, the appellant has 
offered this evidence not to show that a nexus exists between 
two diagnoses already established by medical opinions or 
testing, but instead, he argues that certain diagnoses should 
have been made.  This argument is unpersuasive.  Where the 
determinative issue involves medical etiology, competent 
medical evidence is required in order for the claim to be 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

In addition, the instant case, much of the medical treatise 
evidence pertains to the veteran's evaluation for his 
hemorrhoid and secondary rectal prolapse disabilities.  Of 
the evidence that pertains to gastro-intestinal disorders, we 
determine that it is of a generic nature as identified in 
Sacks.  Importantly, we note that the appellant was not 
diagnosed with any specific disorder that has been 
specifically linked by medical treatise evidence to service, 
as was the case in Wallin.  As the objective facts do not 
show that such a correlation is at least plausible, as 
opposed to merely possible (and thus speculative) this 
generic evidence, which primarily defines various disorders, 
does not serve to provide the required nexus element to well 
ground the veteran's claim.  

Service connection for PUD

We note that the two letters written in 1995, when taken 
together, may suffice to minimally well ground the 
appellant's claim for peptic ulcer disease [PUD].  Obert v. 
Brown, 5 Vet. App. 30 (1993) (Only in conjunction with a 
second, somewhat less speculative statement, is a minimally 
well grounded claim present.)  Specifically, both of the 
letters specifically point to the appellant's PUD.  The April 
1995 letter shows that it is currently manifested, and the 
August 1995 letter ties the nausea experienced in service 
with the PUD.  

Thus, as the claim for service connection for PUD is well 
grounded, it must be reviewed on the merits.  However, we 
must point out that the evidence is no longer presumed to be 
credible, and is subject to weighing.  

We find that this evidence is not probative.  First, although 
the author draws a nexus between one incident in service and 
the current manifestation of PUD, we must point out that the 
author of the letter apparently did not thoroughly review the 
appellant's records, or did not have complete records 
available for review.  Significantly, it is not clear that 
the author was made aware of the appellant's status in the 
National Guard, and the fact that he served limited periods 
of active duty and active duty for training that were 
interspersed with much longer periods when he was not in 
service.  For example, private treatment records dated August 
1976, August 1977, November 1976, November 1978, December 
1981, March 1982, and June 1982 show that the appellant was 
seen for complaints of vomiting, nausea, diarrhea and 
abdominal pain, primarily while not on active duty for 
training.  However, the author of the letter failed to 
account for the periods of time that the appellant manifested 
nausea while not in service, and did not explain why a 
current PUD disorder would be etiologically limited to a 
period of time the appellant was on active duty for training.  
In fact, our reading of the letter shows that the author was 
under the impression that the veteran had continuous, active 
service from 1969 to 1983, ("his current gastrointestinal 
problems may have their etiology while he was in the military 
service during the period 1969-1983").  

Additionally, although the August 1995 statement may suffice 
to minimally well ground the claim, it is not at all clear 
that the author conclusively attributed the instance of 
nausea in 1969 with the current PUD, as it concludes that 
"thus a point in time as 'the beginning or date of onset' is 
highly rational'" (italic added).  We find this opinion is 
as vague as the opinions expressed in the April 1995 letter.  

Finally, we note that the medical evidence dated March 1999 
and April 1997, is both more recent and more specific.  
Although the appellant was diagnosed with a variety of 
conditions, he was not assessed with current peptic ulcer 
disease.  Thus, as the preponderance of the evidence is 
against the claim, it must be denied.   


V.  Entitlement to service connection for an eye condition, 
and entitlement to service connection for conjunctivitis, to 
include allergic conjunctivitis.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

The veteran avers that he manifests residuals of an eye 
injury, conjunctivitis or allergic conjunctivitis, incurred 
during active duty for training.  (The claim for shingles or 
herpes zoster is addressed in the remand section of the 
opinion).  

An SMR dated July 21, 1978 shows that the veteran reported 
waking up with a scratchy feeling in his right eye, but that 
he did not recall when [the foreign body] entered his eye.  
The assessment was embedded cornea, FB[foreign body], right 
eye.  A sick slip notes that he was treated for a foreign 
object in the right eye on July 21, 1978, and that burning 
and irritation were still present.

A partially legible copy of a July 1978 records, received by 
VA in December 1987, shows that the veteran was disabled from 
July 23, 1978 to July 24, 1978 due to [illegible], OU [both 
eyes], small cornea abrasion, OS [left eye].  

Records dated August 1978 show that the veteran was disabled 
from August 1, to August 5, 1978, and from August 6 to August 
8, due to conjunctivitis. 

The report of a VA compensation and pension examination 
reveals that the veteran complained of a history of herpes 
zoster on the left side of his face since 1981, and that he 
had subsequently noticed some discomfort in his eyes.  He was 
diagnosed with  (1) residuals of herpes zoster, face; (2) 
internal and external hemorrhoids, and (3) conjunctivitis.

A medical record dated November 1987 shows that he was 
assessed with conjunctivitis, OD [right eye].  

An uncertified lay statement, dated February 1989, is offered 
to show that the veteran wore a bandage over his right eye 
during the entire period of annual training in July 1978.  

The report of a VA ophthalmology report dated June 1989 
reveals that although the veteran complained of a diagnosis 
of conjunctivitis, the physician diagnosed no conjunctivitis, 
but suspected glaucoma.  

The November 1989 RD found that there was no current evidence 
of conjunctivitis, and that in addition to shingles (herpes 
zoster) not being diagnosed during any of his active duty for 
training periods, that shingles was not currently diagnosed.  

An ophthalmology consultation report, dated December 1989 
shows that a consultation was requested in October 1989 to 
rule out glaucoma.  The examiner noted that the veteran 
complained of chronic conjunctivitis, but found that it was 
"quiet" and that the cornea was clear.  

A medical record dated March 1990 shows that an impression of 
"glaucoma suspect" was given after an eye examination.   

An April 1990 eye treatment record shows that glaucoma was 
suspected, further testing was to be conducted, and that the 
cornea was clear. 

A May 1990 eye treatment record shows that glaucoma was again 
suspect[ed].  

A July 1990 grand rounds record shows that the veteran was 
diagnosed with low tension glaucoma vs. compressive lesion, 
i.e. pituitary tumor.  

A consultation record dated August 1990 shows that the 
veteran was to be neurologically evaluated for functional 
vision loss versus neurologic vision loss.  An impression of 
optic neuropathy of undetermined etiology, "? [questionably] 
ETOH" [alcohol] related was given.  

An October 1990 medical record shows that an impression of 
bilaterally optic neuropathy "- ?? [questionably] ETOH 
[alcohol] related" was again given.  The examiner also noted 
"R/O [rule out] low tension glaucoma."  

A December 1990 consultation report shows that the veteran 
was again evaluated for questionable glaucoma.  

A treatment record dated February 1991 lists an impression of 
"doubt [this is] low tension glaucoma".  

An eye treatment record dated June 1991 lists an assessment 
of "doubt glaucoma" and notes that the veteran is to be 
treated yearly for an eye examination.  

Although the appellant's service medical records show that he 
was treated for a foreign object in his right eye, a small 
cornea abrasion in his left eye, and conjunctivitis, we must 
point out that the current medical evidence does not show the 
presence of a current disability that is related to that 
treatment or any period of active duty or active duty for 
training.  

Specifically, the appellant was afforded numerous VA 
examinations to evaluate what was suspected to be a glaucoma 
disorder or a neurological disorder.  However, we must point 
out that a conjunctivitis was specifically not found, or 
found to be quiet in June 1989, November 1989, and December 
1989.  The cornea was also described as clear in reports 
dated December 1989 and April 1990.  In addition, numerous 
thorough special ophthalmology and neurological evaluations 
were conducted in order to determine the whether he had a 
glaucoma disorder.  Records dated 1991 show that it was 
doubted that glaucoma was manifested, but notes that he will 
return for yearly examinations.  

We must point out, however, that no evidence has been 
submitted to show the presence of a current conjunctivitis 
disorder, or that the appellant manifests residuals from 
either a foreign object in his eye or from a cornea abrasion.  
In fact, the record is devoid of a showing of a current eye 
disability that is due to or related to his active service.  

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).  

Therefore, the claims must be denied, as they are not well 
grounded.  


VI.  Entitlement to service connection for sinusitis and for 
allergic rhinitis.

The appellant contends that service connection for a 
sinusitis or allergic rhinitis disorder should be 
established.  A May 1995 rating decision denied a claim for 
sinusitis, noting that although the appellant was treated for 
postnasal drip in April 1969, and although that he was also 
seen with complaints of sinus problem in May 1969, a chronic 
sinusitis disorder was not diagnosed in service.  

Service medical record do show that he was treated for 
postnasal drip in April 1969, and that there was "sinus 
congestion, frontal sinuses" in a May 1969 record.  However, 
they do not show the presence of a chronic sinusitis 
disability.  

Records from an allergy clinic, dated October 1995, show that 
the appellant was diagnosed with (1) rhinitis, allergic, 
pollen, (2) rhinitis, allergic, other allergen, and (3) 
conjunctivitis-allergic, chronic, other.  A letter of the 
same date by a K.K., M.D. shows an assessment of allergic 
rhinoconjunctivitis.  Additional treatment records dated 
October 1995 show that a CT scan of the paranasal sinus was 
reportedly negative.  Records dated October 1995 and May 1996 
show a diagnosis of allergic eyes and nose.  A February 1996 
record shows that the appellant reported frontal sinus 
pressure usually in the mornings.  An additional record, also 
dated February 1996, shows a diagnosis of allergic rhinitis.  
A letter dated February 2000 shows that the appellant 
continues to have allergic rhinitis and allergic 
conjunctivitis.  

The appellant has also submitted medical treatise evidence 
pertaining to rhinitis and sinusitis, showing in essence, 
that rhinitis may cause acute sinusitis, and that the terms 
are easily confused.  

After a review of the medical evidence, we determine that the 
claim for sinusitis or allergic rhinitis is not well 
grounded.  That is, the evidence does show that there is the 
required nexus between service and a current rhinitis 
disorder, or that a continuity of symptomolgy is shown.  
38 C.F.R. § 3.303(d) (1999).  

With repect to sinusitis, although the appellant may have 
experienced an acute episode of sinusitis during a period of 
active duty for training or active service, the evidence does 
not show that he manifested a chronic sinusitis disability 
that was incurred or aggravated by his service, as no chronic 
sinusitis disability is currently manifested.  We note that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C. §§ 1110, 
1131 (West 1991 & Supp. 1999); see Degmetich v. Brown, 104 
F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).  

In addition, we also note that although the appellant has 
shown recent treatment for various allergic disorders, the 
medical evidence does not show that that these are in any way 
related to a disease on injury in service.  We note that one 
of the treatment records shows that the appellant reports 
that he has manifested allergy symptoms since his service.  
However, evidence simply recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner 
does not constitute competent medical evidence, satisfying 
the Grottveit requirement. 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

In addition, we note that the medical treatise evidence 
speaks to the both allergic rhinitis and acute and chronic 
sinusits.  However, the portions of this evidence that are 
highlighted shows only that allergic rhinitis may lead to an 
acute sinusitis disorder, and that the terms sinusitis and 
rhinitis are commonly confused.  This evidence does not show 
that a nexus is established between a disorder acquired in 
service and a current disorder.  In fact, it is speculative.  
See Obert, Sacks.  

Thus, as the claim is not well grounded, it must therefore be 
denied.  


VII.  Entitlement to service connection for nicotine 
dependence and 
entitlement to service connection for hypertension, 
secondary to a nicotine dependence disorder.

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West Supp. 1999).  However, that 
statute does not apply to veterans currently receiving 
benefits or veterans who filed claims on or before June 9, 
1998.  In the instant case, the veteran initially claimed 
entitlement to service connection for nicotine dependence, 
and for a hypertension due to nicotine dependence, in 
November 1997.  Since his claim was filed prior to June 9, 
1998, the adjudication thereof is not affected by the 
aforementioned statute.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  
In one such opinion, the VA General Counsel clarified when 
entitlement to benefits may be awarded based upon inservice 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2-
93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993, 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use merely because the affected veteran smoked in 
service.  Rather, the opinion holds that any disability, 
allegedly related to tobacco use, which is not diagnosed 
until after service would not be precluded from being 
service-connected.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993).

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The May 1997 General 
Counsel opinion stated further that secondary service 
connection may be established, under the terms of 38 C.F.R. 
§ 3.310(a), only if nicotine dependence that arose in 
service, and resulting tobacco use, may be considered the 
proximate cause of the disability or death that is the basis 
of the claim.  The determination of proximate cause is one of 
fact, for determination by adjudication.  VAOPGCPREC 19-97 
(May 13, 1997).

The VA General Counsel has also found that, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service that led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence.  The 
resulting disability may be service connected on that basis 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 (May 13, 
1997); 62 Fed. Reg. 37,954 (1997).

That General Counsel decision further found that, assuming 
that nicotine dependence may be considered a disease, the two 
principal questions that must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence that arose during service may be 
considered the proximate cause of disability occurring after 
service.  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; it was also held 
that, under applicable medical criteria for diagnosing 
substance dependence, "nicotine dependence may be described 
as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress," as 
manifested by certain criteria.  VAOPGCPREC 19-97 (May 13, 
1997).

That opinion also held that, with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause for the 
claimed disability that severs the causal connection to the 
service-acquired nicotine dependence.  VAOPGCPREC 19-97 (May 
13, 1997).

The Court has recently noted that in order for a claim for 
direct service connection based on tobacco use to be well 
grounded, there must be competent evidence that the claimed 
disability was due to smoking in service as opposed to 
smoking at some time thereafter.  The Court also noted that 
although Congress has provided several methods of assisting 
certain veterans in overcoming difficult evidentiary burdens 
in relation to exposure to harmful substances during service, 
that no such provision relaxing the evidentiary burden 
existed for carcinogens ingested by cigarette smoking.  In 
addition, the Court held that the effect of postservice 
smoking, as an intercurrent cause, was relevant to the 
question of etiology between in-service smoking and a post-
service diagnosis.  Davis v. West, 13 Vet. App. 178, 183-184 
(1999).

The Court further held that, in order for a claim of 
secondary service connection for a disability based on 
smoking due to nicotine dependence, including postservice 
smoking, to be well grounded, there must be a diagnosis of 
nicotine addiction in service.  The Court also held that 
whether nicotine dependence was acquired during service was a 
medical question to be answered by medical opinion or 
diagnosis.  Id. at 184; see generally Grottveit v. Brown, 5 
Vet. App. 91 (1993) (Where the determinative issue involves 
medical etiology, competent medical evidence is required in 
order for the claim to be well grounded). 

Nicotine Dependence

The appellant avers that he manifests a nicotine dependence 
disorder that is due to his active duty for training, and 
service connection for a hypertension disorder is warranted 
on a secondary basis.  Specifically, his VA Form 21-526 shows 
that he claimed, in line 12, which asks "If disability 
occurred during active or inactive duty for training, give 
branch of service and date of occurrence", that the 
disability occurred from August 10, 1976 to present.  

A May 1979 VA hospitalization evaluation of the veteran's 
neck shows that he reported smoking less than one package of 
cigarettes per day.

A procedure note dated September 1992 from the Gastrology 
Center shows that the appellant reported smoking a half of 
pack of cigarettes per day.  

A letter dated October 1995 from an allergy clinic notes that 
the veteran "smokes approximately 1/2 pack of cigarettes per 
day for the past 20 years."  

A VA Form 21-4138, shows that he began smoking in April or 
May of 1972.  The claim was denied in a rating decision dated 
December 1998, which noted that no medical evidence had been 
submitted in support of the claim.  

The veteran testified at his April 1999 local hearing that he 
went into the military in 1969 and that he did not smoke at 
that time, but that cigarettes were in his C-rations.  The 
veteran also testified that, in essence, purchasing 
cigarettes on the base was less expensive than purchasing 
them elsewhere.  In an attempt to elicit testimony concerning 
the appellant's dependency on cigarettes, the representative 
asked:  "Let's go back to service time.  Approximately how 
many packs a day were you smoking back then... ."  The 
appellant answered:  "A pack.  Well, I wasn't really...really 
hooked then."  The appellant next testified that subsequent 
to his active service, he continued to smoke, and went to 
menthols.  

A letter dated July 1999, which is offered to show a nexus 
between service and a variety of conditions, states that "in 
light of the evidence revealed in the hearing transcript of 
[the appellant,] I feel he became addicted to nicotine while 
he was in the service.  This addiction to nicotine 
contributed to his hypertension and COPD."  

First, we note that this July 1999 letter is the sole piece 
of medical evidence offered in support of the claim.  It both 
diagnoses a nicotine dependence disorder and provides the 
required nexus to service.  While it may suffice to minimally 
well ground the claim, we find that ultimately, the claim 
fails.  Moreover, the argument can be made that the claim is 
not well grounded as an opinion rendered solely on the basis 
of history reported by the veteran is not sufficient to well 
ground a claim.  See Godfrey, generally.

That is, we find that this evidence is incredible.  
Significantly, we note that neither the appellant nor the 
author of the July 1999 letter accounts for the periods of 
time that the veteran was not serving on active duty for 
training.  Although the appellant has variously averred that 
he became dependent on nicotine or began smoking in August 
1976 or in April or May of 1972, he has not averred that he 
became dependent on them during any particular period of 
active duty for training.  In fact, he testified to the 
opposite.  When his attention was specifically turned to his 
"service time" by this representative, he testified that 
"Well, I wasn't really...really hooked then."  Thus, his 
argument appears to be that because cigarettes were available 
to him during a period of active duty training, and because 
he was able to purchase them at a reduced rate, his later 
dependence on them should be service-connected.  

We find that this claim is not persuasive.  As indicated 
above, the determination of proximate cause is one of fact, 
for determination by adjudication.  VAOPGCPREC 19-97 (May 13, 
1997).  We note that the veteran has an extensive history of 
post-service and nonservice smoking.  See Davis, 13 Vet. 
App. 178.  The letter dated July 1999 shows only that the 
doctor reviewed the veteran's hearing transcript, it does not 
show that the appellant was examined by the him or that he 
reviewed all of the relevant records.  In addition, we find 
that the failure of the examiner to account for the 
appellant's testimony that he was not "hooked" on in 
service in making a determination that nicotine dependence 
occurred during service renders the opinion largely 
unprobative.  Davis v. West, 13 Vet. App. 178, 183-184 (1999) 
(the effect of postservice smoking, as an intercurrent cause, 
is relevant to the question of etiology between in-service 
smoking and a post-service diagnosis.)  

Thus, as the greater weight of the evidence that supports the 
claim for nicotine dependence, the preponderance of the 
evidence is against the claim, and it must be denied.  

Hypertension

The appellant has averred that he manifests a current 
hypertension disorder that is secondary to nicotine 
dependence.  Specifically, at his April 1999 hearing before 
the local hearing officer, when asked if a doctor had 
expressed a concern that smoking was a contributing factor to 
high blood pressure, the appellant testified that he was told 
that smoking plus his job was very stressful.  After asked 
generally about a relationship between his cardiovascular 
system and smoking, the veteran responded that;  "Well, I, 
I'd say-, well, I hadn't had anyone to really...really make a 
definite-".  The appellant then testified, in essence, that 
his own review of the medical literature indicated that 
smoking was a risk factor in the development of hypertension, 
and that he has been told that by his private physician.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

However, we must point out that in order for a claim of 
secondary service connection to be successful, service-
connection for the underlying condition must first be 
established.  As indicated in the section above, a claim for 
service connection for nicotine dependence was not 
established by probative medical evidence.  Thus, the claim 
that service connection for a hypertension disorder is 
warranted is not plausible, as it lacks legal merit or 
entitlement under the law.  The appellant's failure to submit 
a plausible claim translates into a lack of a duty to further 
assist her and also means that the Board has not acquired 
jurisdiction over the claim, which must be denied.  Under 
these circumstances, VA has no further duty to assist, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps and Robinette.

In addition, although the current medical evidence shows that 
the appellant manifests increased blood pressure readings, 
the appellant's medical records do not show that a 
hypertension disability was manifested during any period of 
active duty for training, and there is no current medical 
evidence to establish a nexus, presumed or otherwise, between 
such a disorder manifested subsequent to service.  Thus, a 
claim for hypertension on a direct basis is not well 
grounded, and also not shown by the evidence of record.  

In conclusion, the claim for service connection for a 
hypertension disorder must be denied.  

Finally, in none of the issues on appeal are the issues so 
complex or controversial that the opinion of an independent 
medical expert is required.




	(CONTINUED ON NEXT PAGE)

ORDER

1.  The appeal to reopen a claim of entitlement to service 
connection for a cervical spine disorder is granted.  

2.  Entitlement to service connection for a cervical spine 
disorder is denied.

3.  Entitlement to service connection for a back disorder is 
not well grounded, and is denied.

4.  Entitlement to service connection for depression, 
secondary to a spine disorder, is denied.  

5.  The appeal to reopen a claim of entitlement to a 
gastrointestinal disorder is granted.  

6.  Entitlement to service connection for peptic ulcer 
disease is denied. 

7.  Entitlement to service connection for a claim for a 
gastro-intestinal disorder other than PUD is not well 
grounded, and is denied. 

8.  Entitlement to service connection for an eye condition is 
not well grounded, and is denied. 

9.  Entitlement to service connection for a conjunctivitis 
disorder is not well grounded, and is denied. 

10.  Entitlement to service connection for sinusitis is not 
well grounded, and is denied.  

11.  Entitlement to service connection for allergic rhinitis 
is not well grounded, and is denied.  

12.  Entitlement to service connection for nicotine 
dependence is denied. 

13.  Entitlement to service connection for hypertension, 
secondary to nicotine dependence is denied. 

14.  A claim for hypertension, on a direct basis, is not well 
grounded, and is denied.  

15.  A claim for an independent medical expert's opinion is 
denied.  



REMAND

First, we note that the veteran has perfected the issue of 
service connection for a shingles disorder, and that, in 
essence, his representative attempted to withdraw this issue 
during his October 1999 hearing (see page 39).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

Review of the record shows that the veteran perfected an 
appeal for shingles in January 1990, and that his 
representative at that time was Disabled American Veterans.  
A VA Form 22a, "Appointment of Attorney or Agent as 
Veteran's Representative", shows that James A. Stanley is 
the veteran's representative as of October 1994.   

However, as the veteran did not indicate either agreement or 
disagreement with the desires of his attorney at his hearing, 
it is not at all clear that he explicitly agreed with his 
representative's statement:  "We've covered all the issues 
on there.  We're not gonna [sic] talk about the shingles.  
I'm not in any mood for that.  That's gonna [sic] be 
withdrawn."

In light of 38 C.F.R. § 20.204(c), we determine that due 
process considerations require additional clarification.  

Second, we note that it does not appear that a recent VA 
medical examination with respect to the appellant's service-
connected disability currently characterized as a post-
operative hemorrhoid disorder is of record.  

Third, we note that the appellant has also claimed 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities (TDIU).  That claim is 
dependent upon the current evaluation assigned the service-
connected hemorrhoid disability, and as a current examination 
is to be obtained, the pending claims are inextricably 
intertwined.  Therefore, the veteran's claim of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities is held in abeyance pending completion of the 
action sought in this remand.

Accordingly, this claim is REMANDED for:

1.  The RO should send the veteran a 
letter asking him whether he desires to 
withdraw the issue of entitlement to 
service connection for shingles.  If so, 
he should personally withdraw the appeal 
for entitlement to service connection for 
shingles in writing.  

2.  The RO should schedule the appellant 
for a current VA examination to determine 
the current severity of his post-
operative hemorrhoid disorder.  

3.  It would be helpful if the examiner 
would also indicate whether the signs and 
symptoms are related to impairment of 
sphincter control, stricture of the 
rectum and anus, prolapse of the rectum, 
fistula in ano, or other conditions 
related to a postoperative hemorrhoid 
disorder.  

4.  The RO should then review the 
veteran's claims, and determine whether 
it can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

